

Exhibit 10.1
 
DOMAIN PURCHASE AGREEMENT
 
This Agreement (the "Agreement") is made as of September 22, 2011 ("Effective
Date") by and between Buckingham Exploration Inc. (the "Purchaser"), and
Christopher Robin Relph (the "Seller").
 
RECITALS
 
WHEREAS the Seller has owned for the past 10 years and currently owns all rights
to a domain name entitled Buckingham.com (the “Domain Name”), as well as certain
property rights associated with such Domain Name;
 
AND WHEREAS the Domain Name has received a valuation from the Domain Name
provider in excess of US$75,000;
 
AND WHEREAS the Seller desires to sell to the Purchaser, and the Purchaser
desires to purchase from the Seller, all rights, title and interest in such
Domain Name and related property rights in consideration of US$10,000, upon the
terms and subject to the conditions set forth in this Agreement.
 
NOW THEREFORE, in consideration of the mutual agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties, it is hereby agreed between the
parties as follows:
 
AGREEMENT
 
1. Sale of Domain Name and Related Property Rights
 

1.1  Seller hereby agrees to sell, assign, transfer and convey to Purchaser, and
Purchaser hereby agrees to purchase and accept from Seller, all of Seller’s
entire rights, title and interest in and to the Domain Name and related property
rights, including, but not limited to, any and all associated trademarks, trade
names, service marks and trademark rights; copyrights to designs, graphics,
content, programming, database, email lists, forms, internal search engines and
advertisements related to the Domain Name wherever they exist; and website and
any and all internet traffic to the Domain Name and website (together with the
Domain Name, the "Property").

   
2. Consideration
 
2.1 In consideration for the sale of the Property to the Purchaser, the
Purchaser shall pay to the Seller the sum of US$10,000 (the “Purchase Price”)
upon execution of this Agreement.
 

--------------------------------------------------------------------------------

 
 
3. Covenants of the Parties
 
3.1 Upon completion of the transactions contemplated hereby, the Seller
covenants to take any and all actions that are necessary or desirable to protect
the Purchaser's title to the Property, including but not limited to, authorizing
the change of registered ownership of the Domain Name with the authorized entity
or registrar/registry.
 
3.2 Within 10 days of the completion of the transactions contemplated hereby,
the Seller covenants to transfer the Domain Name to the Purchaser’s preferred
registrar and promptly attend to and satisfactorily complete all requests made
by the losing and the gaining registrars and their agents relating to the
transfer of the Domain Name.
 
3.3 Within 10 days of the completion of the transactions contemplated hereby,
the Seller covenants to transfer to the Purchaser all documents, files,
programs, designs, artwork, templates, folders, databases, search engines or
other material, logins and passwords, guides and tutorials related to the
Property and its website.
 
3.4 The parties hereby covenant and agree to take all such further actions, and
to execute and deliver all such other documents and instruments, and to mutually
cooperate, as may be required in connection with the consummation of the
transactions contemplated hereby.
 
4. Representations and Warranties of the Parties
 

4.1  Seller hereby represents and warrants that:     (a)  to the best of his
knowledge, Seller is the sole lawful owner of, and has good and marketable title
to, the Property free and clear of any and all liens and encumbrances, and
Seller has full legal right, power and authority to sell, assign and transfer
the Property to the Purchaser;     (b) the Seller is not aware of any third
party claim to any right, title, or use of the Property;     (c) no approval or
authorization of, notification, filing or registration with, any government
authority is required in connection with the execution and delivery of this
Agreement by the Seller, and no consent or authorization of any person is
required in connection with the execution of this Agreement or the transfer of
the Property to the Purchaser;     (d) Seller has not made any sale, pledge or
other transfer of, and has not granted any rights or options to purchase or
acquire all or any part of, the Property to any party other than the Purchaser;
    (e) Seller is not party to or engaged in any legal action, suit,
investigation or other proceeding by or before any court, arbitrator or
administrative agency and has no knowledge of any such threatened action in
relation to the Property;

  


--------------------------------------------------------------------------------

 


  (f) this Agreement, when executed and delivered by the parties hereto, shall
constitute a legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms   4.2  Purchaser hereby
represents and warrants that:     (a)  it has full power and authority to
execute and deliver this Agreement and the instruments of transfer and other
documents delivered or to be delivered pursuant hereto, and to consummate the
transactions contemplated under this Agreement;     (b) no approval or
authorization of, filing or registration with, or notification to any
governmental authority or other party is required in connection with the
execution and delivery of this Agreement by the Purchaser;     (c) the
execution, delivery and performance of this Agreement has been duly and validly
authorized by all necessary corporate action on the part of the Purchaser, and
this Agreement, when executed and delivered by the parties hereto, shall
constitute a legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms.

   
5. Indemnity
 
5.1 The Seller shall defend, indemnify and hold Purchaser, its directors,
officers, employees, representatives and advisors harmless from and against any
and all claims, damages, losses, liabilities, costs and expenses arising out or
resulting from any breach of any representation or warranty made by the Seller
hereunder, or failure by the Seller to carry out or perform any of his
obligations or undertakings under this Agreement.
 
5.2 The Purchaser shall defend, indemnify and hold Seller and his
representatives and advisors harmless from and against any and all claims,
damages, losses, liabilities, costs and expenses arising out or resulting from
any breach of any representation or warranty made by the Seller hereunder, or
failure by the Seller to carry out or perform any of his obligations or
undertakings under this Agreement, and any claims asserted by third parties
against the Seller relating to actions or operations by the Purchaser in the
operation of the Property and made after transfer of the Property.
 
5.3 The indemnified party shall promptly notify the indemnifying party in
writing of any claim, demand, action or proceeding for which indemnification
will be sought under Section 3.1 or 3.2.
 
6. Miscellaneous
 
6.1 Seller and Purchaser may by mutual written agreement extend the time for the
performance of any of the obligations, covenants or undertakings under this
Agreement.
 

--------------------------------------------------------------------------------

 

6.2 Any waiver of any provision hereof shall not be construed as a waiver of any
other provision nor a waiver of a subsequent breach of the same condition. The
failure of any party to assert any of its rights hereunder shall not constitute
a waiver of any of its rights hereunder.
 
6.3 No amendment of any term or condition under this Agreement shall be valid
unless it is agreed in writing by both Purchaser and Seller.
 
6.4 This Agreement shall not be assigned by either party without the prior
written consent of the other party.
 
6.5 There are no conditions to the effectiveness of this Agreement. This
Agreement contains the entire Agreement and understanding of the parties hereto,
and supersedes any prior agreements or understandings between or among the
parties hereto, with respect to the subject matter hereof.
 
6.6 This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, successors, assigns, administrators,
executors and other legal representatives.
 
6.7 This Agreement, and the rights of the parties hereto, shall be governed by,
construed and enforced in accordance with the laws of the Province of British
Columbia, Canada and the laws of Canada applicable therein. The parties hereby
attorn to the jurisdiction of the courts of the Province of British Columbia in
respect hereof.
 
6.8 This Agreement may be executed in one or more counterparts, each of which
will be deemed an original but all of which together shall constitute one and
the same agreement.
 
6.9 Time shall be of the essence hereof.
 
6.10 If any provision of this Agreement is determined to be invalid or
unenforceable, any such invalidity or unenforceability will affect only that
provision and will not make any other provision of this Agreement invalid or
unenforceable and such provision shall be modified, amended or limited only to
the extent necessary to render it valid and enforceable.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

  Buckingham Exploration Inc.      /S/Christopher Robin Relph   By:  /S/ Simon
Eley   Christopher Robin Relph   Name: Simon Eley     Title: Director


--------------------------------------------------------------------------------